NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY K. OHLINGER; DEBRA L.                   No. 20-17443
OHLINGER, husband and wife,
                                                D.C. No. 2:18-cv-04185-DJH
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA;
MARICOPOLY LLC, an Arizona limited
liability company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Gregory K. Ohlinger and Debra L. Ohlinger appeal from the district court’s

summary judgment in their quiet title action alleging unlawful seizure of property.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s decision on cross-motions for summary judgment. Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants on

Gregory Ohlinger’s claims challenging the IRS’s failure to provide notice of

seizure of the property to Debra Ohlinger, because Gregory Ohlinger lacked

standing to allege claims based on that failure. See Spokeo, Inc. v. Robins, 578

U.S. 330, 339 (2016) (to satisfy the injury-in-fact requirement, a plaintiff must

show that he “suffered an invasion of a legally protected interest that is concrete

and particularized and actual or imminent” (citation and internal quotation marks

omitted)).

      In his opening brief, appellants fail to challenge the district court’s dismissal

of Debra Ohlinger’s claims as barred by res judicata, as well as the finding that the

seizure of the property at issue was timely, and they have therefore waived any

such challenges. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant . . . .”).

      AFFIRMED.




                                          2                                     20-17443